 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE ANTONIO HERNANDEZ               )   Case No. ED CV 19-1887-ODW (SP)
12   VELASQUEZ                            )
                                          )
13                        Petitioner,     )   ORDER ACCEPTING FINDINGS AND
                                          )   RECOMMENDATION OF UNITED
14                  v.                    )   STATES MAGISTRATE JUDGE
                                          )
15   KEVIN McALEENAN, et al.,             )
                                          )
16                   Respondents.         )
     ___________________________          )
17
     o
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
19 file, and the Report and Recommendation of the United States Magistrate Judge.
20 Further, the Court has engaged in a de novo review of those portions of the Report to
21 which petitioner has objected. The Court accepts the findings and recommendation
22 of the Magistrate Judge.
23 //
24 //
25 //
26 //
27 //
28
 1        IT IS THEREFORE ORDERED that respondents’ Motion to Dismiss (docket
 2 no. 17) is granted, petitioner’s Motion for Issuance of Writ of Habeas Corpus
 3 (docket no. 13) is denied, and Judgment be entered denying the Petition and
 4 dismissing this action without prejudice.
 5
 6 DATED: March 25, 2020                  ______________________________
                                               HONORABLE OTIS D. WRIGHT II
 7                                             UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
